Citation Nr: 0732533	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2005 and November 2006 for 
further development.  


FINDING OF FACT

1.  The veteran did not participate in combat with the enemy 
and his alleged in-service stressors have not been 
corroborated by official records or any other supportive 
evidence.

2.  The veteran has not been diagnosed with PTSD attributed 
to any verified in-service stressor. 

3.  An acquired psychiatric disability was not manifested 
during the veteran's active duty service or for many years 
after service, nor is it otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in October 2002.  In January 2003 a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Since the January 2003 VCAA notice 
preceded the October 2003 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
letter in January 2003 in which it advised the appellant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Since the Board concludes below that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating and 
effective date are rendered moot.  In any case, the RO 
provided the veteran with a November 2006 correspondence that 
fully complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records, and VA 
examinations dated March 2003 and August 2003.  Social 
Security records have also been obtained and associated with 
the claims file.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
The record as it now stands includes sufficient competent 
evidence to decide the underlying claim.  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the appellant have been fulfilled with respect to the issue 
on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The veteran has provided conflicting statements to health 
care providers regarding his participation in combat in 
Vietnam.  However, the Board notes that the National 
Personnel Records Center (NPRC) certified in January 2007 
that there is no evidence that the veteran served in combat.  
In any case, the veteran's alleged stressors are not combat 
stressors.  As it is not shown that the veteran engaged in 
combat, his unsupported assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

The veteran testified at his October 2005 Board hearing that 
his alleged stressor occurred while stationed at Camp 
Marguerite (which is on Camp Pendleton).  He was stationed 
with the 2nd Battalion, 5th Marines.  His unit went to 29 
Palms where they were supposed to be running training 
exercises in which no ammunition was to be used.  His job was 
to call in air strikes.  However, as a result of a mix up, 
live ammunition was being used.  As a result, once the 
veteran called in the air strike, live ammunition was dropped 
on his own troops.  

The Board remanded the claim in an attempt to verify the 
alleged stressor.  The RO obtained the command chronologies 
of the 2nd Battalion, 5th Marines from 1974-1975.  There is no 
indication that such an air strike occurred.  

The veteran alleged in his January 2005 substantive appeal 
(VA Form 9) that he had additional service beginning in 1970 
and continuing through 1993.  The Board notes that the RO 
contacted the National Personnel Records Center (NPRC) in 
order to verify the veteran's service dates.  The NPRC was 
only able to confirm service from September 1972 to September 
1976.  Moreover, the veteran's own statements contradict any 
alleged service from 1970 to 1993.  The veteran completed a 
seizure survey in May 2000 in which he stated that the 
longest job he ever held was his service in the Marines.  He 
stated that he had active duty service for four years as a 
rifleman, and two years of reserve service.  In a December 
2000 psychiatric evaluation, he claimed that he was in the 
Marines from 1972 to 1976; and that upon release from the 
military, he worked for Bectal Corporation.  Finally, at a 
March 2003 VA outpatient examination, he claimed that he 
worked for the same company for 18 years prior to going on 
Social Security Disability (approximately 2000).  This would 
indicate that he worked for the same company since 1982; and 
it would negate any possibility of him having served in the 
military through 1993. 
 
The service medical records contain no findings attributed to 
any psychiatric disability, to include PTSD.  The first post 
service medical records of any kind are dated September 1996.  
The veteran was admitted to the VA hospital due to increased 
blood pressure and need for detox.  He was noted to have had 
a long history of alcohol dependence.  He stated that the 
last time he was sober was for a month in 1972.  According to 
the veteran "This is only because I got shot up in Vietnam, 
I couldn't drink in the hospital."  He also stated that he 
was never exposed to Agent Orange; that he had a Silver Star, 
Bronze Star, four Purple Hearts, and no disciplinary actions; 
and that he worked as Nixon's bodyguard.  The veteran was 
diagnosed with alcohol dependence.  

In November 1996, the veteran sought treatment for mood 
swings.  This time, the veteran reported that he had been 
exposed to Agent Orange and that his three children have 
suffered side effects (one is deaf, one has a sleeping 
disorder, and one has Tourette's syndrome and ADHD).  Once 
again, he claimed that he'd been shot 4 times in Vietnam.  He 
was diagnosed with bipolar disorder and alcohol dependence.  

The Board notes that a March 1997 treatment report states 
that the veteran specifically stated that "I don't have 
PTSD."  

The veteran sought treatment in February 1998 and stated that 
the "Marines screwed me up and they should compensate me."  
He did not offer any specifics as to how the Marines 
"screwed him up" except to say that the strict discipline 
that he learned in the Marines has affected his children in 
that he was strict and domineering.  He stated that he was 
never in Vietnam.  Instead, he was off the coast on a ship in 
Alaska near the Russian border doing recon.  The veteran 
responded "yes" when asked if he was ever attacked; 
sexually assaulted or raped; in a fire, flood, or natural 
disaster; in combat; in a bad accident; threatened with a 
weapon; or seen someone being badly injured or killed.  He 
was diagnosed with bipolar disorder by history and alcohol 
dependence.  The examiner also listed "PTSD? - not combat 
related."  

In March 1998, the veteran stated that he was involved in a 
helicopter crash while in the Marines.  There was one 
fatality; but the veteran only suffered from a hip injury.  
He was diagnosed with substance induced amnesic disorder; and 
alcohol dependence in remission one year and six months.  

In May 2000, the veteran had a seizure.  According to his 
wife, he was thrashing around in bed.  His eyes rolled back 
in his head; his arms were drawn up into fists; and he was 
shaking.  The veteran reported a history of seizures dating 
back three years.  He stated that he'd been having two to 
three seizures per week.  In another treatment report, the 
clinician noted that the veteran is a poor historian who 
gives conflicting information.  He stated that one seizure 
occurred when he fell off a horse.  Later he said that it 
happened when he fell off his car.  When asked about the 
contradiction, he stated that he sometimes calls his car a 
horse.  He was diagnosed with a seizure disorder with 
dementia.  

The veteran underwent a psychological evaluation by a private 
doctor in December 2000.  He was diagnosed with dementia 
associated with unknown etiology; and alcohol dependence.  A 
January 2001 VA psychiatric examination also yielded a 
diagnosis of severe dementia due to multiple etiologies (head 
trauma plus chronic alcohol abuse); grand mal seizures of 
unknown etiology; and psychosocial and environmental problems 
due to apparent exposure to Agent Orange (though the examiner 
noted that there were no records of those situations).  

The veteran underwent another VA examination in March 2003.  
He admitted that he had not gone to Vietnam.  However, he 
claimed that he sustained a gunshot wound to his right ankle 
in 1973; a bayonet wound to the back in 1973; a gunshot wound 
to the right hand in 1973; shrapnel wound to the left neck in 
1974; a superficial gunshot wound to the scalp in 1974; and a 
superficial left elbow wound in 1974.  He stated that he did 
a lot of mercenary work after leaving the Marines.  He 
reported the alleged incident in which he called in an air 
strike where live ammunition was dropped on his own troops.  
He was diagnosed with bipolar I versus personality disorder 
associated with active alcoholism/addiction; severe, chronic 
alcohol dependence; polydrug dependence; intermittent 
explosive disorder; factitious disorder with combined 
psychosocial and physical signs and symptoms; and 
narcissistic and antisocial traits.  He was deemed to be some 
danger to himself and others.  

He underwent another VA examination in August 2003.  The 
examiner noted that the veteran is a poor historian and that 
a review of the medical records reflects different histories 
at different times in his life.  He believed that the veteran 
had significant problems with his memory.  A CT scan showed 
some cerebral atrophy.  He once again admitted that he did 
not go to Vietnam.  He named two stressors, neither of which 
occurred in combat.  The first is the aforementioned air 
strike.  The second was an incident in which his friend shot 
himself in the head (the name of the friend was never 
provided).  Upon examination, the examiner found that the 
veteran has some significant problems with alcoholism, binge 
drinking; and some significant problems with mood disorders 
that have been variously diagnosed as bipolar disorder or 
organic mood disorder.  He also has a seizure disorder; mild 
anxiety most of the time; some problems with depression; and 
some personality disorder traits.  The examiner noted that 
the veteran was difficult to clearly understand, given his 
inconsistent histories, memory difficulties, and a tendency 
to exaggerate the post traumatic stress disorder diagnosis 
(since the stressors can't be verified).  The examiner stated 
that "I do not believe that it is appropriate at this time 
to give him a posttraumatic stress disorder diagnosis since 
we cannot verify the stressors."  

Analysis

PTSD
As the Board noted above, in order to grant service 
connection for PTSD, the veteran must have a current 
diagnosis of PTSD that is linked to a verified stressor.  
Despite numerous psychological examinations, the veteran has 
never been diagnosed with PTSD.  He has been noted to have 
had a history of PTSD (meaning only that the veteran told the 
clinician that he had PTSD).  Additionally, a February 1998 
clinician listed "PTSD? - not combat related" as a possible 
diagnosis after the veteran responded "yes" when asked if 
he was ever attacked; sexually assaulted or raped; in a fire, 
flood, or natural disaster; in combat; in a bad accident; 
threatened with a weapon; or seen someone being badly injured 
or killed.  No definitive diagnosis of PTSD has been made.  
The August 2003 VA examiner specifically stated that a 
diagnosis of PTSD was not warranted given the unverified 
stressors.  Finally, a March 1997 treatment report reflects 
that the veteran himself stated "I don't have PTSD."    

The Board notes that even if there were a definitive 
diagnosis of PTSD, it would have to be linked to a verified 
stressor.  The Board notes that the post service medical 
records are somewhat voluminous; yet the Board cannot find a 
single record in which the veteran reported the alleged air 
strike until his October 2002 claim.  Despite the 
overwhelming number of inconsistencies in the histories 
provided by the veteran, the Board remanded the claim in an 
attempt to verify the alleged stressor.  The RO obtained the 
command chronologies of the 2nd Battalion, 5th Marines from 
1974-1975.  There is no indication that such an air strike 
occurred.  

Moreover, with regards to the veteran's second stressor in 
which a friend of his killed himself, the Board notes that 
the veteran mentioned this for the first time at his August 
2003 VA examination.  Once again, it was not mentioned 
throughout all of the other medical records.  The Board finds 
that the stressor is not verifiable inasmuch as the veteran 
has not provided any specifics regarding the incident (the 
friend's name; the time and place it occurred; etc.).  

Finally, the Board cannot help but acknowledge the many 
inconsistencies in the veteran's histories.  Sometimes he 
claims that he never served in Vietnam.  This is 
substantiated by the service personnel records.  Other times 
he claims that he served in Vietnam and saw combat action 
there.  At times he has stated that he was never exposed to 
Agent Orange; yet other times he stated that he was exposed 
to Agent Orange and that his children have suffered defects 
from his exposure.  He has claimed that he earned a Silver 
Star, Bronze Star, and four Purple Hearts.  The veteran's 
personnel records fail to reflect this.  He claimed that he 
sustained a gunshot wound to his right ankle in 1973; a 
bayonet wound to the back in 1973; a gunshot wound to the 
right hand in 1973; shrapnel wound to the left neck in 1974; 
a superficial gunshot wound to the scalp in 1974; and a 
superficial left elbow wound in 1974.  The service medical 
records fail to reflect this  

The Board once again notes that if a claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence. Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

In summary, the Board finds that the veteran has not been 
diagnosed with PTSD.  Even if he had so been diagnosed, he 
did not have combat duty and his alleged in-service stressors 
relating to non-combat related service have not been 
corroborated.  Accordingly, service connection for PTSD must 
be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 
Cohen, Moreau, Dizoglio, Doran, Zarycki, supra.

Other acquired psychiatric disabilities
The veteran's psychiatric disability has been variously 
diagnosed as bipolar disorder, an organic mood disorder, and 
a personality disorder.  The veteran also has been diagnosed 
with seizure disorder and alcohol dependence.  These 
disorders have caused the veteran to suffer from dementia.    

The veteran's service medical records show no findings 
attributed to a psychiatric disorder.  Moreover, there is 
absolutely no evidence of a psychiatric disorder until 1996 
(20 years after service).  At that time, he was hospitalized 
for alcohol abuse and the need for detox.  The lack of any 
post-service medical records until 1996 is probative to the 
issue of chronic disability.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the veteran has been receiving treatment for these 
disorders since 1996 and the medical records are somewhat 
voluminous.  Yet none of these records indicate that his 
psychiatric disorders are related to service.  The Board 
finds that with no evidence of a psychiatric disability for 
20 years after service, and with no nexus opinion linking the 
current disabilities to service, the preponderance of the 
evidence weighs against the claim for service connection.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an acquired psychiatric 
disability must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


